Citation Nr: 1205382	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 22, 2010.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD from January 22, 2010, to the present.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1969 to October 1972, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in an October 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans Louisiana.

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim for an increased initial rating for the Veteran's PTSD.   In April 2005, the Veteran filed a claim for service connection for PTSD.  Service connection was granted by way of the October 2008 rating decision, with the assignment of an initial 50 percent disability rating.  Thereafter, the RO received a written statement from the Veteran in May 2009, in which he requested that his PTSD claim be "reopened," as he was receiving treatment for his disability at a VA medical facility.  Significantly, there is no question that this May 2009 submission was not a notice of disagreement with respect to the October 2008 rating action; nonetheless, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  Id. at 251-52.  Thus, with respect to the Veteran's claim seeking an increased disability rating for PTSD, the October 2008 rating action is the proper rating decision on appeal.

The issue of a rating in excess of 0 percent for PTSD from January 22, 2010, to the present is being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The evidence of record indicates that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letters dated in April 2005 and May 2009, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

With respect to the initial increased rating claim, the Board notes that a claim for an increased rating is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006), citing Dingess.

VA satisfied the notice requirements under Dingess in the May 2009 notice letters, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met. 

The duty to assist also has been fulfilled as pertinent service, VA, and private medical records have been requested and obtained and the Veteran was provided with an appropriate VA examination.  The Board finds that the available medical evidence is sufficient for an adequate determination of all the issues decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  In this regard, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. at 510. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

PTSD

The Veteran essentially claims that his service-connected disability is more severe than what is reflected by the currently assigned disability rating.  His service-connected PTSD is currently rated as 50 percent disabling pursuant to the criteria set forth in Diagnostic Code 9411.  Under Diagnostic Code 9411, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).   

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

Turning to the merits of the claim, the Veteran underwent a VA PTSD examination in September 2008, at which time the claims file was reviewed.  His wife was present for part of the examination. The Veteran reported his psychiatric symptoms to include the following:  severe anxiety, daily; severe panic, daily; restlessness; irritability; muscle tension; fatigue; insomnia; depersonalization; feeling "on edge"; racing thoughts; fear of a loss of control/cracking up; isolation; chest pain; tingling of the extremities; upset stomach; loss of concentration; monthly ideations of suicide; feelings of hopelessness and frustration; poor self image; crying spells; and severe depression, daily.  He denied receiving any treatment for his psychiatric symptomatology, but reported that he was prescribed psychotropic medication by his private primary care physician.  The Veteran stated that he had been hospitalized approximately one year prior for what he believed was a heart attack, but what was later determined to be stress and anxiety.  He also reported feeling as if "things" were crawling on his back at least monthly and feeling as if cars were coming at him on the highway.  The Veteran indicated that he had a crumbling marriage due to his verbal anger and that his wife had been close to leaving him many times.  His wife reported that he frequently lost control and cursed at her; she stated that a few years prior she became afraid of him and that she began to write everything down.  He got along with other family members "okay," but stated that they typically annoyed him.  He stated that he was struggling at work due to his frequent panic attacks.  The Veteran reported that he currently worked as a financial aid counselor and that he was well liked because he was reliable.  However, he stated that he was also aloof from his coworkers and that he had to force himself to make phone calls.  He stated that he also served as a pastor of a small church, and according to his wife, he was a loner within his own congregation. 

On the clinical examination, the Veteran presented with appropriate dress and was well groomed.  His speech was intense with anxious content.  His affect was labile and inappropriate.  His thoughts were logical and linear and the content of his speech was appropriate and well connected to the topic of discussion.  The examination was negative for evidence of delusions.  However, the Veteran reported having auditory and visual hallucinations, described as seeing and hearing deceased relatives speak to him.  Suicidal ideations were expressed, and homicidal ideations were denied.  Memory, attention, and concentration were good.  Obsessions and compulsions or rituals were present, but were described as mildly intrusive; they were described as a desire to have everything exactly in order and getting up every night to check to doors several times.  Panic symptoms were presented and the Veteran stated that he could "feel" loud noises in his chest.  Depression, disturbed sleep, and anhedonia were noted.  The Veteran also demonstrated prominent anxiety symptoms of pronounced worries and fears.  His impulse control was fair and his judgment was good.  Additional manifestations of the Veteran's psychiatric disorder were reported as:  distressing memories; flashbacks; avoidance behaviors; detachment/estrangement; hypervigilance; exaggerated startle response; irritability; and angry outbursts.  

Following the examination, the Veteran was diagnosed with PTSD and depressive disorder.  His GAF score was reported as 60 and the examiner described his symptoms as moderate.  He emphasized that the GAF was based on the Veteran's labile affect, panic, lack of close friends, conflicts with family, and struggles at work.

Subsequent VA medical records show that the Veteran underwent treatment for his psychiatric symptomatology.  In July 2009, he reported having increased difficulty concentrating and staying focused, and that he had panic attacks that prevented him from leaving his home.  Mental status examinations conducted from July 2009 to December 2009, generally revealed an anxious and depressed mood, flat/restricted affect with tears, mostly logical thought form with some tangents and thought distortions, and fair judgment and insight.  The Veteran reported feeling depressed and anxious, daily, during an October 2008 mental health consultation; he also reported that he often had to pull over while drive due to panic attacks.  In December 2009, he reported having increased stress with his job.  Overall, these records are negative for reports of suicidal or homicidal thoughts or evidence of psychosis.  Treatment records dated from January 2009 to December 2009 show that his GAF score ranged from 48 to 60.  

In a letter dated in February 2009, the Veteran's wife described her observations with regards to the Veteran's PTSD.  Generally, she reported that he exhibited outbursts of anger, yelling, anger, rage, profanity, and insults directed and herself and their daughter.  She stated that his rage had become more intense over the years and his angry episodes were longer in duration.  The Veteran's wife described him as a "ticking time bomb" and stated that she wondered if he would hurt himself or others.  She also stated that the Veteran had mood swings, with episodes of crying for no reason.  His wife essentially reported that he was hyperviligant and was easily startled.  She relayed that the Veteran was socially withdrawn and that his behavior negatively affected his now adult daughter.

Having reviewed the evidence of record, the Board finds that an initial 70 percent rating is warranted for the Veteran's service-connected PTSD.  Overall, the evidence of record shows that the Veteran experiences social impairment with deficiencies in most areas.  The Veteran's own statements and the medical evidence of record demonstrates that his PTSD has been characterized by the following:  continuous depression; continuous anxiety; panic attacks; mood swings; lability; sleep difficulties; flashbacks; irritability; violent outbursts; episodes of hallucinations; episodes of suicidal ideations; obsessions or compulsive behaviors; and social isolation and detachment.  In her February 2009 letter, the Veteran's wife reported that he had angry outburst and that she at times fearful of the Veteran, which is indicative of impaired impulse control.  Indeed, the September 2008 VA PTSD examination report shows that the Veteran's impulse control was fair.  He has also reported having difficulties dealing with the stress of his employment and that he sometimes was unable to leave the house to go to work due to panic attacks; the Board finds this evidence to be indicative of difficulty adapting to stressful situations.  Moreover, the evidence of record shows that the Veteran has significant difficulty establishing and maintaining effective relationships, as he has no close friends and has strained relationships with his wife and family members.    

Similarly, the evidence of record supports a finding of occupational impairments to warrant the next-higher disability rating.  The evidence of record shows that the Veteran has difficulty with his current employment as a financial aid counselor.  He reported that he has missed days from work because he is unable to leave his home due to panic attacks.  The Veteran also relayed that he is essentially withdrawn from his coworkers and that he must make an effort to communicate with others at work.  Additionally, he has expressed difficulty dealing with the stress of his employment due to his PTSD.  Moreover, the Veteran's GAF scores have ranged from 48 to 60 during the pendency of this appeal, which is indicative of serious to moderate symptoms and a serious to moderate impairment in social and occupational functioning.  Given the Veteran's current symptomatology, and resolving all doubt in his favor, a 70 percent disability rating is warranted for the Veteran's PTSD.

In reaching the above determination, the Board acknowledges that the evidence does not show that the Veteran's disability was manifested by disturbances of speech, spatial disorientation, serious or frequent neglect of personal appearance and hygiene, or near-continuous panic or depression affecting his ability to function independently.  However, resolving all reasonable doubt in the Veteran's favor, the Veteran's social and occupational impairments more closely approximates the criteria for a 70 percent evaluation.

The Board further finds, however, that for the period prior to January 22, 2010, the preponderance of the evidence is against a finding that the Veteran's PTSD is productive of total occupational and social impairment due to such systems as outline in the diagnostic code.  The medical evidence affirmatively shows that he does not suffer from gross impairment in thought processes or communication, persistent delusions or hallucinations, exhibit grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  The medical evidence also reflects that he is not disoriented to time or place and does not have memory loss for names of close relatives, own occupation or own name.  As such, the criteria for a 100 schedular evaluation have not been met for the period prior to January 22, 2010.  To the extent that the Veteran may be entitled to a 100 percent disability rating from January 22, 2010, this issue is addressed in the remand section of this decision.

Additionally, the Board has considered the Veteran's statements as to the nature and severity of his PTSD symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating assigned herein for the Veteran's PTSD contemplates the level of impairment reported by the Veteran, and there is no aspect of his disability that is not contemplated by the schedular criteria.  Indeed, while a higher rating is available for the Veteran's disability, his symptomatology simply does not meet the criteria for a higher rating during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record shows that the Veteran's PTSD warrants a disability rating of 70 percent, but no higher, prior to January 22, 2010.  As there appears to be no identifiable time during this period on appeal during which this disability manifested symptoms meriting a disability rating in excess of what has been assigned herein, staged ratings are not warranted.  Fenderson, 12 Vet. App. at 119.  


ORDER

An initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing monetary awards.


REMAND

As noted above, the Veteran claims that his service-connected PTSD is more severe than the assigned disability rating.  In a statement received in February 2010, he essentially claimed that that his psychiatric symptoms have gotten worse since the last VA examination in September 2008.  In this regard, the Board notes that in a January 22, 2010 medical record, the Veteran's treating licensed social worker noted the Veteran's report of increased stress at work and increased panic attacks, with an inability to go to work.  She essentially noted that although the Veteran had worked as hard as he could with previous therapy assignments, she noticed a regression in his symptoms.  She stated that due to this regression, the Veteran may have to re-start his therapeutic lessons back to lesson one instead of following his current course and proceeding to lesson ten.  His GAF score was reported as 45, and he continued to demonstrate this GAF score in subsequent treatment records dated up until April 2010.  An April 2010 treatment record shows that the Veteran was having difficulty maintaining his appearance, which was affecting his employment.

Given the evidence suggesting a possible increase in the severity of the Veteran's PTSD symptoms, possibly in excess of the 70 percent disability rating assigned herein, the Board finds that additional development is warranted to determine the level of disability since January 22, 2010, due to the Veteran's service-connected PTSD.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the Veteran's service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA mental disorders examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).  The examiner also should indicate the degree of social and occupational impairment due to PTSD.

A complete rationale for all opinions expressed should be provided.  If the examiner is unable to provide an opinion, he or she should so indicate and explain why an opinion cannot be reached.

2.  Thereafter, the RO/AMC shall review the Veteran's claims file to ensure that the foregoing development actions have been completed in full, and that no other notification or development action is required.  If further action is required, to include obtaining any outstanding VA or private medical records, such action must be undertaken prior to further adjudication of the claim.

3.   The RO/AMC will then readjudicate the Veteran's claim for a rating in excess of 70 percent for his service-connected PTSD from January 22, 2010.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


